         Case 1:18-cr-00328-KPF Document 112 Filed 04/10/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
2019.03.08 Letter to                                   One Saint Andrew’s Plaza
  Court.dw.docx                                        New York, New York 10007




                                                       April 10, 2019

BY CM/ECF
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

                   Re:   United States v. Anilesh Ahuja, et al.
                         18 Cr. 328 (KPF)

Dear Judge Failla:

                The Government respectfully writes in opposition to defendant Anilesh Ahuja’s
motion, dated April 8, 2019, seeking an order compelling the Government to request from a
cooperating witness, Amin Majidi, emails from his personal email account as to which Ahuja has
also served Majidi with a Rule 17(c) subpoena, and to review and produce any such emails as
appropriate. Although the Government does not have an obligation to obtain emails from Majidi’s
personal email account, as those emails are outside of the Government’s possession, custody, or
control, see, e.g., Fed. R. Cr. P. 16(a)(1)(E); United States v. Meregildo, 920 F. Supp. 2d 434, 444
(S.D.N.Y. 2013) (“cooperating witnesses are rarely members of the prosecution team”), aff’d sub
nom. United States v. Pierce, 785 F.3d 832 (2d Cir. 2015) (citation omitted); United States v.
Mejia, 448 F.3d 436, 444-45 (D.C. Cir. 2006) (observing distinction between what the Government
has a right to obtain and what it actually controls); United States v. Gatto, 763 F.2d 1040, 1047-
49 (9th Cir. 1985) (rejecting defendant’s efforts to add “a due diligence constructive possession or
control addition to [Rule 16]”), the Court does not need to reach that question in this case, because
Ahuja’s motion should be denied as moot.

               As reflected in Ahuja’s motion, the Government had previously informed Ahuja
that it would make a determination by approximately April 15 as to whether it would request from
Majidi any emails from Majidi’s personal email account that have not already been produced. On
April 10, the Government was informed by counsel for Majidi that based on their review of their
client’s personal email account, which is still ongoing, counsel expect there to be approximately
several hundred electronic communications on Majidi’s personal email account that are responsive
to Ahuja’s Rule 17(c) subpoena and have not already been produced (the “Responsive
Communications”). Counsel for Majidi expect their review to be complete by no later than
approximately April 12. Based on the representations of Majidi’s counsel about the timing of their
review and the likely quantity of responsive communications, the Government intends to request
         Case 1:18-cr-00328-KPF Document 112 Filed 04/10/19 Page 2 of 2
                                                                                       Page 2


from counsel for Majidi on April 12 that counsel produce the Responsive Communications to the
Government. The Government’s understanding from Majidi’s counsel is that the Government
would then be able to receive the Responsive Communications by no later than approximately
April 19. The Government further understands that counsel for Majidi will produce the
Responsive Communications to defendants Ahuja and Shor at the same time that the Responsive
Communications are produced to the Government.

               For the foregoing reasons, the Government respectfully requests that Ahuja’s
motion be denied as moot, without prejudice to renewal if the Government and defense counsel do
not receive the Responsive Communications by April 19.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Attorney for the United States,
                                              Acting Under Authority Conferred by
                                              28 U.S.C. § 515


                                        By:      /s/
                                              Andrea M. Griswold
                                              Joshua A. Naftalis
                                              Max Nicholas
                                              Assistant United States Attorneys
                                              (212) 637-1205/2310/1565

cc:    All counsel (by ECF)
